DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim status
The examiner acknowledged the claims filed 12/28/2020.
Claims 1-12 are pending in the application and are hereby examined on the merits.
Claim Objections
Claim 8 is objected to because of the following informalities: “before concentrated” should read “before being concentrated”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein 60 ml milk, can be increased or decreased”, and “60 ml water, can be increased or decreased”. The limitations render the claim indefinite because it is unclear if 60 ml milk or water is part of the claim limitation. Same issue exists in claim 10. For the purpose of examination, art that teaches any volume of milk or water is interpreted to read on the claims. Clarification is required.
Claim 5 recites “where the concentration structure is exposed to sunlight, but not to direct sunrays, at room temperature for 24 hours”. The limitation renders the claim indefinite, for the reason that normally it is impossible to expose the concentration structure for 24 hours in a continuous manner (average sun hours is 8-10). Thus it is not clear how one can maintain a continuous sunlight for 24 hours, or how the structure is treated after sunset and before sun rises when there is no sunlight. Clarification is required.
Claim 9 recites a method to detect the rate of concentrating fluid milk thus a skilled artisan would expect the claim will inform how the rate of concentrating milk is detected. However, the body of the claim merely recites the steps of “fixing an upper container on a lower container to form a concentration structure; adding fluid milk in the upper container; adding water in the lower container; exposing the concentration structure under sunlight; obtaining milk in the upper container; and collecting droplets of water from a lower surface of the upper container in the lower container”. It is not clear how the rate of concentrating milk is detected. Clarification is required. 
Claims 11 recites “where the concentration structure is exposed to sunlight, but not to direct sunrays, at ambient temperature and observed for 24 hours”. It is unclear if the limitation means that the concentration structure is exposed to sunlight for 24 hours during which the structurer is observed. Same issue exists in claim 12. For the purpose 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Unknown author, Swirling Milk [Online], published 2006, [retrieved on 2021-11-30]. Retrieved from the Internet: <URL: https://omsi.edu/sites/all/FTP/files/chemistry/U8WhatsInMilk_OpGuide.pdf> (hereinafter referred to as Swirling Milk).

Regarding claims 1-2 and 4, Swirling Milk teaches an experiment comprising the steps of preparing two petri dishes; adding 20 mil milk to the first petri dish; adding 20 ml water to the second petri dish (page 2). Swirl Milk also teaches observing the milk dish, which is interpreted to read on the action of obtaining milk recited in claim 1.
Swirling Milk is silent regarding fixing the first petri dish on the second one to form a concentration. However, according to MPEP 2144.04 VI. C. Rearrange pf parts is prima facie case of obviousness. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 
Swirl Milk is silent regarding exposing the petri dishes under sunlight. However, given that the experiment is reasonably performed in a lab, and a lab is known to have a window, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have placed the petri dishes on a bench that is near a window in day time. Doing so would have provided better view for one to observe the experiment result.
Placing the petri dishes on a bench near the window in day time will results in exposing the petri dishes under sunlight.
Since the aforementioned experiment is reasonably performed in a lab, which is interpreted to read on that the method being conducted at ambient temperature.
Given that Swirl Milk teaches the essential steps as recited in the claim, it logically follows that there is no manipulative difference between the method of prior art and that of the claimed invention, and thus the prior art method is able to concentrate the fluid milk.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Swirl Milk as applied to claim 1 above, and further in view of Moreno US Patent Application Publication No. 2013/0196368 (hereinafter referred to as Moreno).
Regarding claims 3, Swirl Milk teaches using two plastic petri dishes to perform the experiment (page 4), it thus logically follows that two petri dishes are of the same size.
Even if they are not, MPEP 2144 IV. A states that change in size/proportion is prima facie case of obviousness.
Swirl Milk teaches that the petri dishes are made of plastic thus being silent regarding glass petri dishes.
Moreno teaches that petri dishes are conventionally made of either glass or plastic ([0089], suggesting they could substitute one for another.
Both Swirl Milk and Moreno are directed using petri dishes. In light of the disclosure of Moreno, pertaining to glass as equivalent substitute for plastic for making petri dish, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Swirl Milk by replacing plastic petri dish with a glass counterpart and reasonably expecting the experiment is still successful with such a replacement, given that plastic petri dish and glass petri dish are both conventional and could substitute one for another. 

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Swirl Milk as applied to claim 1 above, and further in view of Hyfoma, Pasteurization, sterilization, UHT [Online], published Dec. 2, 2016, [retrieved on 2021-11-30]. Retrieved from the Internet: <URL: https://www.safefoodfactory.com/en/knowledge/25-pasteuriseren-steriliseren-uht-en/> (hereinafter referred to as Hyfoma) and Mikolajcik, “Bacil in Milk. I. Spore Germination and Growth”, J. Dairy Science, 1968, 51, pages 1579-1582 (hereinafter referred to as Mikolajcik).
Regarding claims 8 and 10, Swirl Milk teaches using whole milk of 1 gallon (page 4). It thus logically follows that the whole milk is from a commercial source and has been subjected to a pasteurization/sterilization process to have the pathogen killed, before being sold to the customer. Swirl Milk is silent regarding that the milk being heated at 100 ºC for 10 min.
Hyfoma teaches that food such as milk could be sterilized by heat treatment for a period long enough to remove living microorganisms such that a stable product with good shelf-life could be obtained; for example, food could be heated at 110 to 120°C for 20- 40 minutes, or 80-100˚C for 10 min to sterilize (see para. under “Objective”, “Field of application” and “b) sterilization”).
Mikolajcik teaches that milk can be pasteurized (62.8 ºC for 30 min), high heated (100 ºC for 10 min) or autoclaved (121 ºC for 10 min), each of which necessarily kills the microorganisms.
Swirl Milk, Hyfoma and Mikolajcik are all directed to milk. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Swirl Milk by subjecting the milk to heat treatment 100 ºC for 10 min to kill living microorganisms such that the shelf-life of the milk could be ensured.

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5, 9 and 11-12 are free from the prior art. 
As set forth in the instant office action, Swirl Milk as cited teaches a structure comprising a first petri dish containing milk and a second petri dish containing water. However, the reference fails to teach exposing the structure for a prolonged period of time such as 24 hours and 48 hours to sunshine. Nor the reference teaches collecting droplets of water from a lower surface of the petri dish. Another reference of interest is McCormick US Patent No. 3,198,713 which teaches a device comprising a first petri dish stacked on a second one. However, the reference fails to teach using the stacked petri dishes to concentrate milk. 
However, the office questions that if the milk resulting from the concentrating method as recited in the claims is suitable for food use. Milk is perishable foodstuff since it is an excellent medium for the growth of microorganisms which cause spoilage. Applicant’ attention is drawn to myreceipes.com which discloses that “If milk is left out of the fridge for an extended period of time it can become a food-safety issue. Bacteria start to grow and replicate when the temperature of your milk reaches 40°F, and those bacteria are how you end up with a gallon of nasty, rotten milk or, at worst, contract an illness”. 
As such, given that the claimed invention discloses exposing milk to sunlight at an ambient temperature for a prolonged period of time, it is questionable the resultant milk will meet any food standard in any nation.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHANGQING LI/Examiner, Art Unit 1793